UNITED STATES COURT OF APPEALS
                         for the Fifth Circuit

                _____________________________________

                             No. 95-30217
                           Summary Calendar
                _____________________________________


                            DAVID BOUDREAUX,

                                                    Plaintiff-Appellant,

                                   VERSUS


                 CHARLES FOTI, Sheriff, Etc., ET AL.,

                                                    Defendants-Appellees.

        ______________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                            (94-CV-2499)
     ______________________________________________________
                        (September 26, 1995)
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:1

     Boudreaux challenges the district court's dismissal of his §

1983 suit against a number of defendants as frivolous under §

1915(d) and against other defendants for failure to state a claim.

We affirm.

     David     Boudreaux,   Sr.,    a   convicted    prisoner   presently

incarcerated at the Louisiana State Penitentiary at Angola, filed

this pro se, in forma pauperis (IFP) civil rights complaint, 42


    1
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
U.S.C. § 1983, against Orleans Parish Sheriff Charles C. Foti, Jr.,

Jefferson Parish Sheriff Harry Lee, 24th Judicial District Judge

Clarence McManus, Jefferson Parish Juvenile Judge Ann Keller,

Indigent Defender Michael Rochs, and Indigent Defender Russell

Stegeman.      Following several transfers, Boudreaux amended his

complaint to name as additional defendants C.M. Lensing, the warden

of the Hunt Correctional Facility, and John P. Whitley, the warden

of the Louisiana State Penitentiary at Angola.               The plaintiff

alleges violations of both federal and state created rights and

seeks monetary damages of $l,000,000, a declaratory judgment that

the defendants violated his civil rights, and injunctive relief

"against all persons" in the event of retaliation against him for

filing the complaints.     Most of Boudreaux's allegations relate to

his first transfer, from the Jefferson Parish Correctional Center

to the Orleans Parish Prison System.        His general claim is that the

actions   of   the   various   defendants    denied   him   access   to   his

attorneys and to the courts.

     This court will uphold the dismissal of IFP claims that are

frivolous unless the district court abused its discretion.           Denton

v. Hernandez, 504 U.S. 25, 33 (1992); Ancar v. Sara Plasma, Inc.,

964 F.2d 465, 468 (5th Cir. 1992).

     Boudreaux states that Judges McManus and Keller violated his

rights by appointing counsel Stegeman and Rochs, whom he claims he

did not have access to after his transfer from the Jefferson to the

Orleans Parish facility.       Boudreaux has not identified any facts

supporting his allegations against Judge McManus and Judge Keller.


                                    2
Nor has he suggested that they acted outside their jurisdictions,

thereby losing the protection of judicial immunity.                         Malina v.

Gonzales, 994 F.2d 1121, 1124 (5th Cir. 1993).                   The district court

correctly dismissed this claim as frivolous.

     Boudreaux's       suit     against        his     court    appointed     counsel

presumably    is    based     upon   his       claim   that     he   had   difficulty

contacting them while in the Orleans Parish Prison System.                        The

district court correctly dismissed this § 1983 action against

attorneys Rochs and Stegeman because neither is a state actor for

purposes of § 1983.         Polk County v. Dodson, 454 U.S. 312, 324-25

(1981); Mills v. Criminal Dist. Court No. 3, 837 F.2d 677, 679 (5th

Cir. 1988).       The claim, therefore, is legally frivolous.

     Jefferson Parish Sheriff Harry Lee and Orleans Parish Sheriff

Charles C. Foti, Jr. are the last two defendants named by Boudreaux

in connection with his transfer from Jefferson to Orleans Parish.

His claims against them are also baseless.                    Section 1983 does not

create substantive rights but provides a civil remedy for the

violation    of    protected    life,      liberty,      or    property    interests.

Blackburn v. City of Marshall, 42 F.3d 925, 935 (5th Cir. 1995);

San Jacinto Savings & Loan v. Kacal, 928 F.2d 697, 700 (5th Cir.

1991).   Boudreaux has alleged no such a violation.                        An inmate

generally has no constitutional right to be imprisoned in any

particular institution, even if life in one institution is less

desirable.    Maddox v. Thomas, 671 F.2d 949, 950 (5th Cir. 1982).

Moreover, in a recent decision the Supreme Court recognized that a

prisoner's claim that state prison regulations or statutes have


                                           3
been violated will not support a § 1983 suit unless the violations

produce conditions that are "atypical and [a] significant hardship

. . .in relation to the ordinary incidents of prison life."   Sandin

v. Conner, 115 S. Ct. 2293, 2300 (1995).       In other words, the

condition must be severe enough to implicate the Due Process Clause

"of its own force."      Id.   Intrastate prison transfers do not

qualify.   See id. at 2297 (citing Meachum v. Fano, 427 U.S. 215,

225 (1976)).     Finally, Boudreaux alleges some specific facts

regarding limitation of telephone and mail privileges in support of

his argument that the sheriffs denied him access to the court and

to his attorneys.   To state a cause of action, however, a plaintiff

must connect such allegations to prejudice in a specific legal

proceeding.    See Walker v. Navarro County Jail, 4 F.3d 410, 413

(5th Cir. 1993); Richardson v. McDonnell, 841 F.2d 120, 122 (5th

Cir. 1988).    Boudreaux has not done so.      The district court,

therefore, correctly dismissed the suits against Sheriff Foti and

Lee as frivolous.

     In short, the record and the law support the dismissal under

28 U.S.C. § 1915(d) of Boudreaux's actions against Judges McManus

and Keller, attorneys Rochs and Russell, and Sheriffs Lee and Foti.

As there is no abuse of discretion, the district court's decision

is affirmed.

     Boudreaux's last claims, those against Wardens Lensing and

Whitley, arise from his transfer to their prisons. As the district

court dismissed these actions for failure to state a claim, Fed. R.

Civ. P. 12(b)(6), this Court reviews the decisions de novo and will


                                  4
not affirm if the allegations support relief on any theory.                  Cinel

v. Connick, 15 F.3d 1338, 1341 (5th Cir.), cert. denied, 115 S. Ct.

189 (1994).     For reasons stated above, the plaintiff has no right

to be imprisoned in any particular institution.                    Nor will his

allegations that the defendants violated state prison regulations

or   laws   support     a   §   1983   claim   under    these     circumstances.

Likewise, his more specific claims regarding limited telephone

access cannot succeed because the prisoner has not linked them to

prejudice in a particular case. Finally, Boudreaux does not allege

that either defendant personally participated in the complained of

activity, implemented an affirmatively wrongful policy, or breached

an affirmative duty imposed on him by state law.                    A plaintiff

cannot maintain an action against an official in his individual

capacity      without   alleging       a   causal    connection    between    the

official's actions and the violation.               Woods v. Edwards, 51 F.3d

577, 583 (5th Cir. 1995); see Lozano v. Smith, 718 F.2d 756, 768

(5th   Cir.    1983).       The   district     court,   therefore,     correctly

dismissed this action against Wardens Lensing and Whitley for

failure to state a claim.

       We have considered Boudreaux's remaining arguments that the

district court erred in refusing to allow him to make an additional

amendment to his petition, in failing to order service of process

on the original defendants, and in declining to appoint counsel to

assist him in this suit.          We are satisfied that the district court

did not abuse its discretion.

       AFFIRMED.


                                           5
6